Citation Nr: 0516417	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  99-03 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound of the left ankle with post-
traumatic changes. 

2.  The propriety of the initial 10 percent evaluation 
assigned for varicose veins of the left ankle.

3.  The propriety of the initial 10 percent evaluation 
assigned for an unstable scar of the left ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran had active duty from October 1967 to October 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 decision in which the RO denied an 
increase in a 10 percent rating for residuals of a gunshot 
wound of the left ankle with post-traumatic changes.  In 
addition, service connection for varicose veins of the left 
ankle was granted and a 0 percent evaluation was assigned as 
of June 30, 1998.  In August 2000, the RO increased the 
veteran's rating for varicose veins of the left ankle from 0 
to 10 percent as of June 30, 1998.  In August 2001 and 
October 2003, the Board remanded the veteran's claims to the 
RO for further development. 

With specific regard to the varicose veins claim, it is noted 
that the veteran has continued to appeal the rating assigned 
for this disorder, requesting a higher disability evaluation 
than was assigned.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (when the veteran appeals the initial rating assigned 
for his disability, just after establishing his entitlement 
to service connection for it, VA must consider his claim in 
this context - which includes determining whether he is 
entitled to a "staged" rating to compensate him for times 
since filing his claim when his disability may have been more 
severe than at other times during the pendency of his 
appeal).  See also AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).

The following decision discusses the veteran's claims for a 
higher rating for residuals of a gunshot wound of the left 
ankle with post-traumatic changes and varicose veins.  The 
veteran's claim for a higher rating for an unstable scar of 
the left ankle is discussed in the remand that follows.  The 
remand herein will be forwarded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran has full range of motion of the left ankle 
with no pain on motion.

2.  From June 30, 1998, to March 10, 2003, the veteran's 
varicose veins of the left ankle were productive of 
persistent edema. 

3.  From March 11, 2003, to September 2, 2003, the veteran's 
varicose veins of the left ankle were productive of 
persistent edema and hyperpigmentation.

4.  From September 3, 2003, onward, the veteran's varicose 
veins of the left ankle are productive of persistent edema, 
hyperpigmentation, and ulceration. 

 
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound of the left ankle with post-
traumatic changes have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5271 
(2004) 

2.  The criteria for no more than a 20 percent rating for 
varicose veins of the left ankle have been met from June 30, 
1998, to March 10, 2003.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7120 (2004).

3.  The criteria for no more than a 40 percent rating for 
varicose veins of the left ankle have been met from March 11, 
2003, to September 2, 2003.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7120 (2004).

4.  The criteria for no more than a 60 percent rating for 
varicose veins of the left ankle have been met as of 
September 3, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA) in 
November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Regulations implementing the 
VCAA are set forth at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  Except as specifically noted, the new regulations are 
effective November 9, 2000.  The VCAA and its implementing 
regulations eliminate the concept of a well-grounded claim, 
redefine the obligations of VA with respect to the duty to 
assist, and include enhanced duties to notify a claimant for 
VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In July 1998, the RO denied the 
veteran's claim for an increased rating for residuals of a 
gunshot wound of the left ankle, and assigned a 0 percent 
rating for varicose veins of the left ankle.  In August 2000, 
the rating for varicose veins of the left ankle was increased 
from 0 to 10 percent.  He was properly notified of the 
aforementioned decisions as well as the reasoning behind the 
decision.  The Board concludes that the discussions in the 
July 1998 and August 2000 RO decisions, statement of the case 
(issued in December 1998), supplemental statements of the 
case (SSOCs) (issued in August 2000, May 2003, and December 
2004), and numerous letters over the years (including the 
October 2001 VCAA letter) informed the veteran of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  
Specifically, the Board concludes that the RO decision, SOC, 
SSOCs, and various letters informed him of:  why the evidence 
on file was insufficient to grant higher ratings for 
residuals of a gunshot wound of the left ankle and varicose 
veins of the left ankle; what evidence the record revealed; 
what VA was doing to develop the claims; and what information 
and evidence was needed to substantiate his claims.  The VCAA 
letter specifically informed him of what he should do in 
support of the claims, where to send the evidence, and what 
he should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was, for 
the most part, informed to submit everything he had with 
regard to his claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the instant appeal, while a VCAA 
letter was issued several months prior to the RO decision 
that denied the claim; as such, no prejudice to the veteran 
has occurred.  The Board finds that any defect with respect 
to the VCAA notice requirement in this case was harmless 
error.  Under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made extensive efforts 
to develop the record.  The veteran was afforded numerous VA 
examinations.  All available medical records are on file.  In 
sum, the Board finds that the record contains sufficient 
evidence to make a decision on the claim.  VA has fulfilled 
its duty to assist with regard to the veteran's claims. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, the Board finds that a decision on 
each claim on appeal, at this juncture, is appropriate. 
  
Factual Background

A June 1998 VA examination report shows that the veteran 
reported having swelling of the left ankle and foot, after 
being on his feet all day.  He said he had a sensation of 
pins and needles on the plantar aspect of the foot which was 
worse in the morning.  He complained of dull ankle pain which 
was intermittent and associated with activity and exercise.  
He said he was unable to perform strenuous weight-bearing 
activity for any long period of time secondary to discomfort 
of the left ankle.  On examination, he had some mild swelling 
of the left ankle and foot.  He had full range of motion, 
which was described as 10 degrees of dorsiflexion, and 45 
degrees of plantar flexion.  He had some discomfort on 
extreme dorsiflexion of the ankle.  He had some tortuous 
varicose veins just superior to a scar which was located on 
the medial aspect of the ankle.  He had tenderness of the 
medial and lateral ankle joint lines.  Sensation was slightly 
decreased on the planter aspect and dorsum of the foot.  He 
had a Tinel's sign at the medial ankle.  X-rays revealed 
joints spaces which appeared to be intact, and there was no 
evidence of significant degenerative disease.  There were 
some bone fragments in the soft tissue which had been present 
for a number of years.  The impression was status-post 
gunshot wound to the left ankle with recurrent swelling and 
intermittent dull pain associated with some varicose veins in 
the distal leg and ankle areas as well as some decreased 
sensation of the dorsum and plantar aspects of the left foot. 

VA outpatient treatment records, dated in September and 
November 1998, reflect that the veteran complained of left 
ankle pain which caused instability and falling.  On 
examination, it was noted he had varicose veins of the left 
lower extremity which impaired activity and sleep.  In 1999, 
it was noted he had venous insufficiency.  He had 
varicosities with edema and pain. 

At an April 2001 Board hearing, the veteran testified that he 
was told that he would develop ulcers if he did not wear 
support hose.  He said he was given painkillers and told to 
elevate his legs.  The veteran's wife said he shook when he 
slept.  He said he had some limitation of motion of the left 
ankle with pain on motion, but no ankylosis.  He said he 
experienced some buckling, swelling from the veins, and leg 
cramps.  

VA outpatient treatment records dated in October 2001 show 
that the veteran had not been seen in over 1 year.  It was 
noted he had new scarring in an old ulcer area.  His varicose 
veins were noted as getting worse.  It was noted he had daily 
edema and felt a prickling sensation making in difficult to 
walk.  VA outpatient treatment records, dated in September 
2002, reflect evidence of treatment for varicose veins.  
Objective findings include old scarring.  He was utilizing 
support hose. 

A January 2003 Doppler venous ultrasound shows that there was 
no evidence of deep venous thrombosis and mild to moderate 
venous reflux in the legs, bilaterally. 

A March 11, 2003, VA varicose veins examination shows that 
the claims file was thoroughly reviewed by the examiner.  The 
veteran reported having left ankle swelling which occurred at 
the end of the day and was associated with prickling of the 
sole of his left foot.  On examination, he had raised and 
dilated varicose veins located at the ankle level.  On the 
dorsal part of the left foot and distal part of the left leg, 
the skin was hyperpigmented.  He had no tenderness.  He had 
good dorsalis pedis and posterior tibial pulses.  He said he 
used support hose which was dispensed by the VA clinic in May 
2001.  The impression was no evidence of deep vein 
thrombosis.  It was noted he had mild to moderate venous 
refills, bilaterally.  The diagnoses were a gunshot wound to 
the left ankle, and varicose veins of the left ankle due to a 
gunshot wound. 

A March 22, 2003, VA joints compensation examination report 
shows that the veteran reported having continuous aching, 
swelling, and pain of the left leg, especially at the end of 
the day.  He said he did not wear a brace but used "TED" 
hose for treatment of varicose veins.  He said he 
occasionally used lotion but was not taking any oral 
medication.  He said he had utilized physical therapy in the 
past.  On examination of the lower extremities, he had 
bilateral varicose veins throughout the distal calf and 
anterior distal tibia.  He had slightly worse symptoms on the 
left side as compared to the right.  He had old gunshot wound 
scarring on the medial side of the left distal tibia with no 
associated erythema, warmth, or drainage.  He had excellent 
sensation in the bilateral feet.  On examination of the left 
ankle, he had 20 degrees of dorsiflexion (which was described 
as normal) and 40 degrees of plantar flexion, with no 
associated pain.  He did have pain on palpation over the 
medial aspect of the ankle in the regions of the gunshot 
wound scars and varicose veins.  There was no effusion of the 
left ankle.  X-rays showed some calcification of the veins 
surrounding the distal part of the tibia in the ankle region, 
and arthritic changes in the ankle.  The assessment was 
varicose veins of the left lower extremity.  It was noted 
that there had been an increase in his varicose veins on the 
left side as compared to the right side.  It was opined that 
the veteran definitely could have, at the end of the day, 
increased swelling and pain due to varicose veins.  It was 
noted that the veteran did not have an increase in left ankle 
joint pain and that X-ray findings corroborated such.  It was 
noted that the veteran did not have decreased range of motion 
with left ankle pain.  It appeared that the majority of the 
pain and swelling was associated with his varicose veins and 
the scarring around the medial aspect of his distal ankle.  
It was noted that there could be an increase in varicose 
veins, swelling, and pain after long periods of walking or 
standing. 

VA X-ray study of the left ankle dated in March 2003 revealed 
no acute fracture or dislocation.  He had mild tibiotalar 
joint degenerative disease. 

VA outpatient treatment records dated from September 3, 2003, 
to April 2004, show that the veteran received regular 
treatment for ulcers on the medial aspect of the left ankle 
area.  Treatment included wound care (i.e. dressing changes) 
and use of an una boot.  Changes in pigmentation, odorous 
wounds, and drainage were noted. 

A September 2003 VA X-ray of the left ankle showed findings 
which were suspicious for osteomyelitis involving the left 
medial malleolus and distal tibial metaphysic. 

Legal Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.
 
Residuals of a gunshot wound to the left ankle with post-
traumatic changes

Ankle disorders may be rated on the basis of limitation of 
motion.  Specifically, Diagnostic Code 5271 provides for a 10 
percent rating where there is moderate limitation of motion 
of the ankle.  A 20 percent rating (the maximum available 
rating under Diagnostic Code 5271) is warranted when 
limitation of motion is marked.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  A 10 percent raring is warranted when 
limitation of motion is moderate.  The standardized range of 
motion for the ankle is plantar flexion to 45 degrees and 
dorsiflexion to 20 degrees.  38 C.F.R. § 4.71, Plate II.

Bursitis and synovitis, including bursitis and synovitis of 
the ankle, are rated as degenerative arthritis, based on 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5019, 5020.  Limitation of motion of 
the ankle, in turn, is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, the provisions of which have been 
outlined above.

Ankylosis of an ankle warrants a 20 percent evaluation if the 
ankle is fixed in plantar flexion at an angle of less than 30 
degrees.  A 30 percent evaluation requires that the ankle be 
fixed in plantar flexion at an angle between 30 degrees and 
40 degrees, or in dorsiflexion at an angle between 0 degrees 
and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Under 38 C.F.R. § 4.40, a disability of the musculoskeletal 
system includes functional loss due to pain, supported by 
adequate pathology and evidenced by visible behavior on 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy. In rating disability of the joints 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  Additionally, it is the 
intention of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 
4.59.

A review of the medical evidence shows that the veteran 
underwent a VA examination in June 1998, and reported having 
swelling in his left ankle, after being on his feet all day.  
He complained of dull ankle pain which was intermittent and 
associated with activity and exercise.  He said he was unable 
to perform strenuous weight bearing activity for any long 
period of time secondary to discomfort of the left ankle.  On 
examination, he had some mild swelling of the left ankle and 
foot.  He had full range of motion, which was described as 10 
degrees of dorsiflexion, and 45 degrees of plantar flexion.  
He had some discomfort on extreme dorsiflexion of the ankle.  
X-rays revealed joints spaces which appeared to be intact, 
and there was no evidence of significant degenerative 
disease.  There were some bone fragments in the soft tissue 
which had been present for a number of years. 

VA outpatient treatment records, dated in 1998, reflect that 
the veteran complained of left ankle pain which caused 
instability and falling.  

The veteran underwent another VA examination in March 2003, 
at which time he reported having continuous aching, swelling, 
and pain of the left leg, especially at the end of the day.  
On examination of the left ankle, he had 20 degrees of 
dorsiflexion (which was described as normal) and 40 degrees 
of plantar flexion, with no associated pain.  No effusion was 
noted.  X-rays showed arthritic changes in the ankle.  It was 
noted that the veteran did not have an increase in left ankle 
joint pain.  It was opined that the majority of the pain and 
swelling was associated with his varicose veins and the 
scarring.  

In sum, the Board concludes that the veteran's residuals of a 
gunshot wound to the left ankle with post-traumatic changes 
is appropriately rated as no more than 10 percent disabling 
under Diagnostic Code 5271.  The evidence shows that the 
veteran's range of motion of the left ankle has been 
consistently described as "normal" or "full," i.e. between 
10 and 20 degrees of dorsiflexion and 40 and 45 degrees of 
plantar flexion.  See VA examination reports, dated in June 
1998 and March 2003.  Given the complaints of left ankle pain 
and swelling on use, however, a 10 percent evaluation (which 
is currently in effect) is proper.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  There is 
simply no competent medical evidence which establishes marked 
limitation of motion of the ankle.  As such, a higher rating 
of 20 percent under Diagnostic Codes 5010, 5271 is not 
warranted.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5010, 5271.

Finally, the Board notes that the diagnostic codes relating 
to malunion, bursitis, and ankylosis are inapplicable in the 
instant case as the probative evidence on file fails to show 
either malunion, bursitis, or ankylosis of the left ankle.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2003) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1).  The Board finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected residuals 
of a gunshot wound of the left ankle with post-traumatic 
changes has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization beyond 
that contemplated by the rating schedule.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Varicose Veins

A noncompensable evaluation is warranted for varicose veins 
of a single lower extremity that are asymptomatic but which 
are palpable or visible.  A 10 percent evaluation is 
warranted for varicose veins with intermittent edema of the 
extremity or aching and fatigue of the leg after prolonged 
standing or walking, with symptom relieved by elevation of 
the extremity or compression hosiery.  A 20 percent rating is 
assigned for persistent edema, incompletely relieved by 
elevation of an extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is assigned for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent evaluation is 
warranted for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent evaluation is warranted for varicose veins with 
massive board-like edema with constant pain at rest.  The 
Note to the revised Diagnostic Code 7120 specifies that the 
evaluations provided are for involvement of a single 
extremity, and that if more than one extremity is involved, 
each extremity must be evaluated separately.  See 38 C.F.R. § 
4.104, Diagnostic Code 7120 (2004).

A June 1998 VA examination report shows that the veteran 
reported having  swelling in his left ankle and foot, after 
being on his feet all day.  On objective examination, he had 
some mild swelling of the left ankle and foot.  He had some 
tortuous varicose veins just superior to a scar which was 
located on the medial aspect of the ankle.  The impression 
was status-post gunshot wound to the left ankle with 
recurrent swelling and intermittent dull pain associated with 
some varicose veins in the distal leg and ankle areas as well 
as some decreased sensation of the dorsum and plantar aspects 
of the left foot. 

VA outpatient treatment records, dated in 1998, reflect that 
the veteran complained of leg pain.  On examination, it was 
noted he had varicose veins of the left lower extremity which 
impaired activity and sleep.  In 1999, it was noted he had 
venous insufficiency.  He had varicosities with edema and 
pain. 
 
A March 11, 2003, VA varicose veins examination shows that 
the claims file was thoroughly reviewed by the examiner.  The 
veteran reported having left ankle swelling which occurred at 
the end of the day and was associated with prickling of the 
sole of his left foot.  On examination, he had raised and 
dilated varicose veins located at the ankle level.  On the 
dorsal part of the left foot and distal part of the left leg, 
the skin was hyperpigmented.  He had no tenderness.  He said 
he used support hose which was dispensed from the VA clinic 
in May 2001.  The impression was no evidence of deep vein 
thrombosis.  It was noted he had mild to moderate venous 
refills, bilaterally.  The diagnoses included varicose veins 
of the left ankle due to a gunshot wound. 

A March 22, 2003, VA joints examination report shows that the 
veteran reported having continuous aching, swelling, and pain 
of the left leg, especially at the end of the day.  He said 
he used "TED" hose as treatment of varicose veins.  On 
examination of the lower extremities, bilateral varicose 
veins were noted throughout the distal calf and anterior 
distal tibia.  He had slightly worse symptoms on the left 
side as compared to the right.  He did have pain on palpation 
over the medial aspect of the ankle in the regions of the 
gunshot wound scars and varicose veins.  X-rays showed some 
calcification of the veins surrounding the distal part of the 
tibia in the ankle region.  The assessment was varicose veins 
of the left lower extremity.  It was noted that there had 
been an increase in his varicose veins on the left side as 
compared to the right side.  It was opined that the veteran 
definitely could have, at the end of the day, increased 
swelling and pain due to varicose veins.  

From September 3, 2003, to April 2004, the veteran received 
near-continuous treatment for ulcers on the medial aspect of 
the left ankle area.  Treatment included dressing and use of 
an una boot. 

In sum, the medical evidence as of the June 30, 1998, VA 
compensation examination to March 10, 2003, shows that the 
veteran consistently reported that he had swelling of the 
left ankle at the end of the day; and there are objective 
findings which corroborate such statements.  Specifically, 
the June 30, 1998, VA examination reflects evidence of 
swelling of the left ankle and foot, and a final impression 
of recurrent swelling.  Various VA outpatient treatment 
records from 1998 to early 2003 show the veteran experienced 
daily edema.  The Board finds that the veteran's consistent 
left ankle swelling at the end of the day equates to 
persistent edema with incomplete relief by elevation, and 
such findings are productive of a 20 percent rating from June 
30, 1998, to March 10, 2003.  38 C.F.R. § 4.104; Diagnostic 
Code 7120.  A rating higher than 20 percent is not warranted 
for the time period from June 30, 1998, to March 10, 2003, as 
there are no objective findings of both edema and stasis 
pigmentation.

As of the March 11, 2003, VA compensation examination report, 
there are findings of not only persistent edema but also 
hyperpigmentation.  Hyperpigmentation was specifically noted 
during the course of the March 11, 2003, VA examination.  In 
addition, there are subsequent findings of hyperpigmentation 
in contemporaneous VA outpatient treatment reports.  Given 
the findings of persistent edema and hyperpigmentation, a 40 
percent rating is warranted from March 11, 2003, to September 
2, 2003.  A higher rating of 60 percent is not warranted 
during the aforementioned time period as there are no 
findings of persistent ulceration.

VA outpatient treatment from September 3, 2003, onward show 
that the veteran's varicosities of the left lower extremity 
were productive of edema, hyperpigmentation, and persistent 
ulceration, which is productive of a 60 percent rating.  With 
regard to ulceration, it is noted that he received regular VA 
outpatient treatment for ulceration including extensive wound 
treatment from September 3, 2003, onward.  A higher rating of 
100 percent is not warranted as there is no evidence of 
massive-board like edema with constant pain at rest. 

The Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  There has been no showing that the 
veteran's varicose veins of the left ankle cause marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or have otherwise 
rendered impracticable the application of the regular 
schedular standards. In essence, the Board finds that no 
evidence currently of record shows that there is an 
exceptional or unusual disability picture in this case, which 
renders impracticable the application of the regular 
schedular standards.


ORDER

Entitlement to an increased rating for residuals of a gunshot 
wound of the left ankle with post-traumatic changes is 
denied. 

Entitlement to an increased initial evaluation of 20 percent 
from June 30, 1998, to March 10, 2003, for varicose veins of 
the left ankle is granted.

Entitlement to an increased evaluation of 40 percent from 
March 11, 2003, to September 2, 2003, for varicose veins of 
the left ankle is granted.

Entitlement to an increased evaluation of 60 percent as of 
September 3, 2003, for varicose veins of the left ankle is 
granted.


REMAND

By a December 2004 rating decision, service connection was 
established for an unstable scar of the left ankle, and a 10 
percent rating was assigned for such.  The veteran was 
properly notified of this action in a December 2004 letter.  
He was also issued a supplemental statement of the case which 
addressed the matter but which did not include all the 
pertinent laws and regulations which relate to his claim.  In 
a statement, submitted later that month, the veteran 
expressed his disagreement with the assigned rating.  It is 
noted that the veteran timely filed a notice of disagreement 
with the December 2004 RO decision that assigned an initial 
rating for an unstable scar of the left ankle.  On remand, 
appropriate action should be taken.  Manlincon v. West, 12 
Vet. App. 238 (1998).

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

The RO should send the veteran a 
statement of the case which contains all 
pertinent laws and regulation as to the 
issue of a higher evaluation for an 
unstable scar of the left ankle.  If the 
veteran perfects his appeal by submitting 
a timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board.

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


